COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:           In re The State of Texas Ex Rel. Brian W. Wice, Relator

Appellate case numbers:        01-20-00477-CR, 01-20-00478-CR, and 01-20-00479-CR

Trial court case numbers:      1555100, 1555101, and 1555102

Trial court:                   185th District Court of Harris County

       Relator, The State of Texas ex rel. Brian W. Wice., has filed a motion for en banc
reconsideration. The Court requests a response to the motion for en banc reconsideration from
Real Party in Interest Warren Kenneth Paxton, Jr. The response must be filed no later than 30
days from the date of this order. See TEX. R. APP. P. 49.2.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss_______
                   Acting individually


Date: June 15, 2021